Filed 9/5/14 P. v. Erickson CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141083
v.
ROBERT GEORGE ERICKSON,                                              (Sonoma County Super. Ct.
                                                                      No. SCR-634879)
         Defendant and Appellant.


         Appellant Robert George Erickson, who appeals from a judgment following a
guilty plea, challenges the denial of a pre-plea motion to suppress evidence. His court-
appointed counsel has filed a brief raising no legal claims and asking this court to
conduct an independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436 and
Anders v. California (1967) 386 U.S. 738. Counsel attests appellant was advised of his
right to file a supplemental brief. We have received no such brief.
                                FACTS AND PROCEEDINGS BELOW
         The pertinent facts were elicited at the suppression hearing conducted on
November 6, 2013.
         Santa Rosa Police Officer Josh Medeiros testified that about 8:15 p.m. on May 18,
2013, while dressed in full uniform and accompanied by Officer Rhodes and an
unidentified “civilian ride-along,” he went to 1170 Clover Avenue in Santa Rosa to
contact appellant. Officer Medeiros believed appellant was on probation and knew he
was a registered drug offender who used methamphetamine and heroin. Medeiros had
not received any instructions from any law enforcement authority to contact appellant,


                                                             1
and was not aware appellant was currently using or had recently used or possessed any
controlled substance. The sole reasons he initiated contact with appellant were that he
“thought” he was on probation and had “done a number of probation contacts for Mr.
Erickson at that very residence a number of times” in the past. Medeiros advised the
dispatch officer of his intention to check on appellant, but did not ask him or anyone else
whether appellant was still on probation.
       When he arrived at appellant’s residence, Medeiros did not see a “No
Trespassing” sign across the street from the entrance to the residence. Hollee Landreth,
who Medeiros knew from past contacts was a co-tenant of the property, answered his
knock on the door. Medeiros asked if appellant was home and she said he was. He then
asked whether he could enter the house to speak to him and she said he could do so.1
       Officers Medeiros and Rhodes and the “ride-along” entered the house and went
directly to appellant’s room, which Medeiros was familiar with as a result of previous
contacts. Medeiros knocked on the door and appellant opened it between 18 inches and
two feet, which permitted Medeiros to see a corner of the room. During the ensuing
conversation, appellant remained standing in the bedroom while Medeiros stood in the
hallway outside with Officer Rhodes and the ride-along. When Medeiros asked appellant
whether he was still on probation, appellant said he was not. Officer Rhodes then
performed a records check which confirmed that appellant was not then on probation.
       Shortly after that, appellant opened his door a bit wider, allowing Officer
Medeiros to view most of appellant’s bedroom; specifically, the top of a dresser about
four feet away, where he saw drug paraphernalia consisting of a burnt spoon and brown
cotton ball. Either immediately before or after he saw these materials in plain view,
Medeiros asked appellant whether he was still using drugs. After he had seen the
paraphernalia but was still in the hallway, Medeiros asked appellant to sit on his bed and



       1
          Under direct examination at the suppression hearing, Medeiros testified that he
recalled telling Landreth that he came to the house in order to perform a probation search,
but on cross-examination Medeiros was unable to recall whether he told her this.


                                             2
inquired whether there were any drugs in the room. Appellant answered that there was
methamphetamine, but no heroin.
       When Medeiros asked appellant for permission to enter his room appellant stated
that he preferred that he not do so. After Medeiros stated he could just write a warrant
for search of the room, appellant permitted him access. Prior to entering the room,
appellant had not drawn a weapon, and was conversing with appellant calmly. At no
point did appellant ask him to leave, nor did Hollee Landreth. After appellant told him he
could search the bedroom, Medeiros asked appellant to exit the room and then
handcuffed him “so I could safely search the room.” Medeiros then went to a nightstand
in which he knew from prior contacts appellant “routinely keeps his methamphetamine.”
Opening a drawer, he found four bags of methamphetamine of varying weights.
Medeiros then arrested appellant, transported him to the county jail, and later booked the
evidence he had seized to the Department of Justice for further testing.
       Testifying for the defense, Hollee Landreth, appellant’s co-tenant, stated that she
was hosting a barbecue on the deck in the backyard when Officer Medeiros arrived, and
when alerted to the presence of the police at the front door she went there and opened it.
She also stated that that there was a “No Trespassing” sign on a tree directly across the
driveway that had been placed there by the landlord. Landreth, who had lived at the
residence for more than a year, knew Officer Medeiros because he had previously been to
the house on three occasions. On the prior occasions, Medeiros or other officers asked
her to sit on the couch in the living room while they searched appellant’s bedroom, a
procedure that “became a normal routine.” On this fourth visit, Medeiros asked her if
appellant was home and she answered, “Yeah, his car’s here. You could check.”
Because Medeiros “knew exactly where to go” she “let him in.”
       When asked whether Medeiros sought permission to enter the house, Landreth
responded, “I don’t know if it was so much permission. He asked if Robert was home,
and I let him in. I mean, it was—he didn’t say, ‘May I enter?’ or anything. But I said,
‘Come on in.’ ”



                                             3
       When Landreth returned to the backyard, she saw another officer standing in the
driveway, but didn’t talk to him. She didn’t see a third party with the police until they
were about to leave.
       Appellant testified that he was not on probation or parole on May 18, 2013, and
had not been since January 26, 2013. When Officer Medeiros knocked on his bedroom
door and announced “I’m here to do a probation search,” appellant replied “ ‘I’m not on
probation. You have no right to be here.’ ” Medeiros then told him, “[w]e’ll see about
that,” and asked appellant for his identification. When supplied it, Medeiros gave it to
Officer Rhodes.
       On cross-examination, appellant acknowledged he told Medeiros that he possessed
methamphetamine, that drug paraphernalia—a dirty spoon and a capped syringe—were
sitting on top of the dresser, and that the dresser was “approximately five feet” from the
open door at which he and Medeiros were standing. When asked whether “the person
standing on the other side of the door could see that dresser,” appellant answered, “If the
door had been open far enough, yes. [¶] Well, not actually—there was objects, it
camouflaged or covered the view, line of sight. It would not have been visible from the
door, no.” After the district attorney asked that the last statement be stricken, because
“There’s no question pending,” the court observed that appellant “contradicted himself.
The first answer was yes, and then the second answer was no. So I’m not going to strike
it.”
       Arguing to the court, defense counsel emphasized that appellant “was in his own
home, minding his own business, he was not on parole, not on probation, the officer was
not responding to dispatch calling in and saying some crime had been committed, or there
are neighbor complaints about noise for the party, anything to do with the residence or
Mr. Erickson. If the officer had that hunch, the proper thing to do would have been to see
if he was on probation well in advance of ever driving over to Mr. Erickson’s home,
where, as I said, Mr. Erickson should have been enjoying his expectation of rights of
privacy.” When asked by the court “[a]re you saying that [O]fficer [Medeiros] did not go
to . . . Mr. Erickson’s home to do a probation search?” counsel replied: “On the surface


                                             4
he did. But I think it’s total pretext. I think he’s there to harass him, to try to get him
evicted out of that house, to see if there’s any criminality afoot, even though there’s been
no suggestion and no hint of any criminality afoot.”
       The district attorney maintained that the facts “show effective and lawful police
work. The officer went to the residence, spoke with a female whom he knew to live at
the residence, had her consent to enter the home, went to where he knew Mr. Erickson’s
room was, knocked on the door, waited for Mr. Erickson to open the door, spoke with
Mr. Erickson outside of Mr. Erickson’s bedroom, and it was during that conversation that
the officer developed probable cause to eventually search that bedroom, by virtue of Mr.
Erickson’s statements that he had methamphetamine on him, as well as the items in plain
view; specifically, the needle, and I believe it was the spoon. And it was based on those
observations, then ultimately what the officer recovered, that led to the lawful arrest.”
       The trial court denied appellant’s motion to suppress on the basis of its
determinations that (1) Officer Medeiros went to appellant’s residence to conduct a
probation search “under the mistaken belief appellant was on probation”; (2) knocked on
the door of the house and was granted admission by the co-tenant; (3) knocked on
appellant’s bedroom door and, before entering, learned appellant was not on probation;
and (4) “didn’t go into the room until after there was an admission to possession of
methamphetamine and observation of some drug paraphernalia in plain view.”
       Defendant filed a timely notice of appeal.
                                       DISCUSSION
       The scope of reviewable issues on appeal after a guilty plea is restricted to matters
based on constitutional, jurisdictional, or other grounds going to the legality of the
proceedings leading to the plea; guilt or innocence are not included. (People v.
DeVaughn (1977) 18 Cal. 3d 889, 895-896.)
       Pursuant to article I, section 28, subdivision (d), of the California Constitution,
review of claims that evidence is inadmissible because it was obtained during an
unlawful search, as appellant asserts, is generally governed by federal standards. (People
v. Woods (1999) 21 Cal. 4th 668, 674.)


                                               5
       In denying suppression, the trial court expressly relied on People v. Willis (2002)
28 Cal. 4th 22 (Willis), which it claimed stood for the proposition that “going to a
residence under the mistaken belief that the person is actually on probation is an
exception to the warrant requirement.” This statement, which implies an erroneous belief
in the applicability to this case of the good faith exception to the exclusionary rule,
grossly misconstrues the opinion in Willis, which repudiates application of that exception
to circumstances like those in this case.
       In Willis, a police officer was told that the defendant was selling narcotics at a
specified motel, checked a “parole book” indicating the defendant was on parole and
therefore subject to a warrantless search, and called a parole officer who confirmed that
was the case. The police officer and the parole officer went to the motel, entered the
defendant’s room when he opened the door, and announced their intention to conduct a
parole search. The defendant informed them he had been discharged from parole and
produced a certificate of discharge. While the parole officer went outside to check on the
defendant’s parole status, the police officer observed evidence of criminal activity, told
the defendant he had enough evidence to obtain a search warrant, obtained the
defendant’s consent to search, and arrested the defendant when he found drugs on the
premises. The defendant was convicted after the trial court denied his motion to
suppress.
       The Court of Appeal held that the initial entry into the motel room was
unconstitutional because the police did not have a search warrant, the defendant was not
on parole, and he did not consent to entry. It also rejected the Attorney General’s
argument that the exclusionary rule does not apply because the police relied in good faith
on the information the defendant was on parole. Nevertheless, the Court of Appeal
affirmed the denial of suppression on the ground “that the unconstitutional entry did not
taint the police’s subsequent reasonable actions that actually led to discovery of the
evidence.” (Willis, supra, 28 Cal.4th at p. 28.)
       The Supreme Court agreed with the Court of Appeal’s determination that the good
faith exception to the exclusionary rule did not apply where police mistakenly believed


                                              6
the defendant was on probation or parole and subject to a warrantless search condition
(see People v. Ramirez (1983) 34 Cal. 3d 541; In re Arron C. (1997) 59 Cal. App. 4th
1365, 1369), but it nevertheless reversed the judgment of the Court of Appeal because it
rejected its conclusion that the unconstitutional entry did not taint the police’s subsequent
conduct. Because a Fourth Amendment violation occurred when the officers entered the
motel room, the Supreme Court found it irrelevant that the subsequent observations of the
police officer may have established probable cause to support issuance of a search
warrant.
       However, while the trial court here clearly misapplied Willis, this case is factually
distinguishable from Willis in a crucial respect. Unlike the situation in Willis, in which
law enforcement officers entered the defendant’s motel room without either obtaining
consent or probable cause to support issuance of a search warrant, Medeiros remained in
the hallway during his conversation with appellant and did not enter his bedroom until
after appellant admitted possessing methamphetamine and acknowledged the presence of
drug paraphernalia, which was in plain view. An officer may seize an object in plain
view without a warrant provided that where, as here, the officer had a prior justification
for the intrusion, is lawfully present in the place from which the object is viewed, the
incriminating nature of the object is immediately apparent, and the accused consents to
the entry occasioned by that perception and the need to effect the seizure. (See,
generally, Horton v. California (1990) 496 U.S. 128, 135-137 and cases there cited.)
       Additionally, the record provides no evidence supporting the contention of trial
counsel that the conduct of Officers Medeiros and Rhodes was pretextual and motivated
by a desire to harass him or have him evicted from his residence.
       We have taken note of the many items “in the record that might arguably support
the appeal” (Anders v. California, supra, 386 U.S. at p. 744), helpfully set forth by
appellant’s counsel in his Wende brief, for which we commend him, but find that, when
considered in the light of the record evidence, none would support a tenable argument
that the trial court erred in denying the motion to suppress.



                                              7
      Our review of the record also reveals that appellant’s plea was taken by the court
in compliance with Boykin v. Alabama (1969) 395 U.S. 238 and In re Tahl (1969) 1
Cal. 3d 122, he was represented by competent counsel who guarded his rights and
interests, and the sentence imposed is authorized by law.
      Our independent review having found no arguable issues that require further
briefing, the judgment of conviction, including the sentence imposed, is affirmed.

                                                _________________________
                                                Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Stewart, J.




                                            8